HARBISON, Justice,
dissenting.
I respectfully dissent. The tax in the present case was imposed under the provisions of T.C.A. § 67-6-102(13)(F)(v), which includes within the term “sale at retail” the following:
The laundering or dry cleaning of any kind of tangible personal property....
There follow a number of exceptions or exemptions, none of which is involved in the present case.
The immediately preceding section, subdivision (iv), makes taxable repair services to any kind of tangible personal property. The provisions of T.C.A. § 67-6-327, in*443voked by the taxpayer in the present case, are an exception to subdivision (iv). Otherwise repair services to barges are generally taxable. Serodino, Inc. v. Woods, 568 S.W.2d 610 (Tenn.1978).
To the extent that the services involved in the present case are cleaning or laundering, in my opinion they are taxable. In the case of ARB Enterprises, Inc. v. Olsen, 647 S.W.2d 939 (Tenn.1983) the Court held the operations of a taxpayer to be taxable. Those operations were described as follows:
Taxpayer is a franchised cleaning operation that utilizes van mounted, mobile pressure washing units. The vans go to its customer’s locations and clean trucks, vans, motor vehicles, buildings, houses, etc.
647 S.W.2d at 940.
To the extent that the taxpayer’s operations in the present case constitute repairs, renovations or improvements, they are exempt. All of the services rendered by the taxpayer in the present case, however, are described in the bill of complaint as cleaning services, and it is clear from the questioning of counsel in depositions attached as exhibits to the stipulation that the State only attempted to tax services which it deemed to be cleaning, and not repairs.
Most of the barges involved in the present case appear to have been involved in the transportation of grain. It was stipulated that the cleaning and sanitizing of most grain barges take from two to four hours. The cleaning and preparation of barges transporting rice usually take from four to six hours.
It is obvious that not a great deal of repairing, renovation or improving a large commercial barge can take place within these short time periods. In the Serodino case, barges were taken out of a navigable stream, placed in dry dock and extensively overhauled.
It is true, as pointed out in the majority opinion, that the parties stipulated that the various services of the taxpayer “may involve” such things as rust removal, dun-nage removal, fumigating and chemical treatment. They also involve sweeping, scrubbing, washing and removal of dirt.
By some definitions, the removal of rust or certain types of chemical treatment might be deemed to be a “repair” or a “renovation” or “improvement.” Certainly the other services, however, amount to nothing more than cleaning. There is no allocation by percentage, cost or otherwise among the various services rendered by the taxpayer, and, as alleged in its own bill of complaint, the services are generically referred to as cleaning services. Their primary purpose is to make the barges sanitary and to meet various health code requirements.
In my opinion one would not deem the mopping or sweeping of a restaurant in order to meet code requirements as a repair, renovation or improvement of the restaurant. Neither are these services, in my opinion, repairs, renovations or improvements of commercial barges. The taxpayer in this case is claiming an exemption, and the burden of proof rested upon it to show that its services fell within the terms of the exemption claimed. In my opinion the taxpayer has failed to carry the requisite burden of proof.
I do not believe that the taxpayer’s alternative argument, in which it claims an exemption on grounds of the commerce clause, is even tenable. The taxpayer is situated in Tennessee, and its services are performed on barges which are an instrumentality of interstate commerce, but all of the services are simply preparatory for the entry, or re-entry, of the barges into such commerce. I do not believe that cleaning barge is any more exempt as interstate commerce than the cleaning of trucks or vans which move in interstate commerce, such as were involved in the ARB Enterprises, Inc. case, supra. A similar contention was considered and rejected by the Court in the Serodino case, discussed above.
In my opinion the taxpayer has not shown itself entitled to the exemption claimed. I would reverse and dismiss the *444action. Chief Justice DROWOTA concurs in this dissenting opinion.